DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability

This Corrected Notice of Allowability is view of a printer rush request, which the Examiner received on 8/27/2021, concerning the following.

    PNG
    media_image1.png
    98
    673
    media_image1.png
    Greyscale

The Examiner discussed the above with Applicant’s representative Sofia Kopelevich, and the agreed upon corrections are reflected in the Examiner’s amendment below.

Allowable Subject Matter

Claims 1, 2, 4-8, 12-14 and 17-23, 25 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance.  Applicant has overcome the rejections under 35 USC 102(a)(2) and 35 USC 103 in view of the presentation that Guillemont, at the effective filing date of the claimed invention of the claimed invention, was owned or subject to an obligation of assignment to Janssen Sciences Ireland UC. The Examiner further notes that Applicant’s specification provides See Specification, p. 36-37, Figure 1).
With respect to claims 15 and 24, which as presented has multiple issues under 35 USC 112(b), Applicant agreed with the Examiner’s proposal to have this claim canceled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sofia Kopelevich on August 18, 2021 and on September 1, 2021.

-Cancel claims 15 and 24;

-Re-number original claim 3 as new claim 26 (renumbered claim 19).






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627